Citation Nr: 0935981	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-32 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

2.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Nashville, Tennessee Regional Office (RO).  By a rating 
action in October 2006, the RO increased the evaluation for 
the Veteran's PTSD from 30 percent to 50 percent, effective 
August 17, 2006.  Subsequently, in a June 2007 rating 
decision, the RO denied the Veteran's claim of entitlement to 
a total disability rating based on individual unemployability 
(TDIU).  He perfected a timely appeal to those decisions.  
The Veteran and his wife testified at a hearing before a 
Decision Review Officer (DRO) in November 2008.  A transcript 
of that hearing has been associated with the claims folder.  

On May 13, 2009, the Veteran and his wife appeared and 
testified at a hearing before the undersigned Acting Veterans 
Law Judge sitting at the RO.  A transcript of that hearing is 
also of record.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's 
PTSD has been manifested by ongoing symptoms of depression 
and anxiety, difficulty sleeping due to recurring nightmares, 
intrusive thoughts, panic attacks, exaggerated startle 
response, outbursts of anger, irritability, hypervigilance, 
social isolation, difficulty concentrating, difficulty with 
interpersonal relationships, and Global Assessment of 
Functioning (GAF) scores ranging from 50-52, resulting in 
occupational and social impairment with deficiencies in most 
areas, but without total occupational and social impairment.  

2.  In November 2008, prior to the promulgation of a decision 
in the appeal, the Veteran submitted a written statement 
withdrawing his appeal as to the issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.130, Code 9411 (2008).  

2.  The criteria have been met for withdrawal of the 
substantive appeal concerning the claim for a total 
disability rating based on individual unemployability (TDIU); 
therefore, the Board does not have jurisdiction to consider 
the merits of this claim.  38 U.S.C.A. § 7105(b) (2), (d) (5) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a statement of the case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court held that the burden of proving harmful error must rest 
with the party raising the issue, that the Federal Circuit's 
presumption of prejudicial error imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process, and that determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In this case, the first notice provided to the Veteran was 
issued in May 2007, subsequent to the first RO adjudication 
of the claim.  However, the notice as provided by the RO 
prior to the transfer and recertification of the case to the 
Board complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  An additional letter was issued in 
May 2008.  Those letters informed the Veteran of what 
evidence was required to substantiate the claim, and of his 
and VA's respective duties for obtaining evidence.  Moreover, 
the May 2008 letter explained how VA establishes disability 
ratings and effective dates.  Accordingly, the requirements 
set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  The Veteran was 
also afforded VA compensation examinations in October 2006 
and September 2007.  In addition, the October 2007 SOC, and 
the December 2008 SSOC each provided the Veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  It also appears that all obtainable 
evidence identified by the Veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal. It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice.  

Despite initial inadequate notice provided to the Veteran, 
the Board finds no prejudice to the Veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The Veteran has been 
afforded examinations on the issue decided herein.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  Significantly, the 
Veteran was afforded VA examinations in October 2006 and 
September 2007.  The examinations were conducted by medical 
doctors.  The report reflects that the examiners solicited 
symptoms from the Veteran, examined him, and provided 
diagnoses consistent with the record.  Therefore, these 
examinations are adequate.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

Accordingly, it is concluded that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

Given the ample communications regarding the evidence 
necessary to establish an increased rating for PTSD, given 
that the Veteran has offered testimony at a hearing before 
the Board, given that he has been provided all the criteria 
necessary for establishing increased ratings, and considering 
that the Veteran is represented by a highly qualified 
Veterans service organization, the Board finds that there has 
been fundamental fairness.  



II.  Factual Background.

By a rating action in April 2005, the RO granted service 
connection for PTSD; a 30 percent disability rating was 
assigned, effective June 10, 2003.  Subsequently, in a 
Decision Review Officer's decision in October 2005, the RO 
confirmed and continued the 30 percent evaluation for PTSD.  

On August 17, 2006, the Veteran submitted a statement in 
support of claim (VA Form 21-4138), wherein he requested an 
increased rating for his service-connected PTSD.  Submitted 
in support of the claim were VA progress notes dated from 
October 2005 through July 2006.  In March 2006, the Veteran 
was seen for a follow-up evaluation of his PTSD.  He 
indicated that he was doing fairly well except that ever 
since he was started on Zoloft, he had been feeling somewhat 
anxious.  The Veteran was described as moderately built with 
good personal hygiene and grooming.  Eye contact was good.  
He was cooperative, alert and oriented to time, place and 
person.  No thought or perceptual disturbances were noted.  
Mood was euthymic and affect was appropriate.  The diagnosis 
was PTSD; he was assigned a GAF score of 50.  

The Veteran was afforded a VA examination in October 2006.  
He indicated that his intrusive thoughts, loss of interest, 
recreational life, and pulling away from people have 
intensified over the last 2 years.  He stated that he wanted 
to stay on his job in the post office, but he kept losing 
time from work.  He also noted that his sleep had become 
worse.  The Veteran indicated that he lived with his wife and 
that they had a good relationship.  It was noted that he 
worked in the post-office as a carrier.  He stated that the 
job suited him because he could work alone; he did not 
socialize much with his colleagues.  On examination, the 
Veteran was neatly groomed and casually dressed.  He looked 
lost and at times vacant.  Affect was constricted.  His mood 
was described as anxious, hopeless and depressed.  The 
Veteran was fully oriented.  There was a paucity of ideas.  
Judgment was fair and there were no delusions or 
hallucinations were noted.  He denied any panic attacks.  No 
homicidal or suicidal ideations were reported.  The examiner 
stated that PTSD symptoms were getting worse and included 
intrusive thoughts, isolation from people, loss of interest 
in social life and recreational life, missing time from work, 
nightmares, and persistent insomnia, affecting him badly.  
The assessment was PTSD, chronic, moderate; he was assigned a 
GAF score of 50.  The examiner indicated that the effects of 
PTSD have been serious on the Veteran's social and 
occupational functioning; he has been missing lot of time 
from work, thus endangering his survival on the job.  

Another VA examination in was conducted in September 2007.  
At that time, it was noted that the Veteran had been followed 
at a VA clinic from March 2007 to September 2007.  In March 
2007, Dr. Mallick noted that the Veteran's mood was dysphoric 
and his affect was sad and tearful.  GAF score was 50.  The 
Veteran attended PTSD group once a month during that period.  
It was noted that the Veteran's medications had been changed 
several times; however, he continued to have nightmares, 
depression, anxiety and irritability.  It was also noted that 
the Veteran was not getting along with people despite being 
on medications.  He had been married for 27 years, but he had 
no children from this marriage (the file elsewhere indicates 
children froma  prior marriage); he stated that, when he is 
angry and irritable or depressed, he went off by himself and 
his "wife does not understand this."  He indicated that he 
had no friends and did not like to socialize as he does not 
get along well with people.  There was no history of suicide 
attempt.  

On mental status examination, the Veteran was described as 
appearing clean, but fatigued.  His speech was slow.  He was 
cooperative.  His affect was blunted and his mood depressed.  
He was oriented to person, time and place.  Thought process 
was unremarkable; ruminations were noted.  No hallucinations 
or delusions were noted.  The Veteran reported problems with 
sleeping; as a result, the next day he felt drained and 
irritable.  The Veteran indicated that he would become 
verbally aggressive when he is angry or irritable.  No panic 
attacks or obsessive behavior were noted.  No suicidal or 
homicidal thoughts were reported.  The Veteran is able to 
maintain personal hygiene.  The examiner noted that the 
Veteran appeared withdrawn; he had poor eye contact and 
looked down through most of the interview.  He stated several 
times that his depression was getting worse.  The diagnosis 
was PTSD, chronic, with depression; he was assigned a GAF 
score of 52.  

The September 2007 VA examination report further noted that 
intrusive thoughts at work interfered with the Veteran's 
concentration, causing him to make many mistakes.  Because he 
was unable to perform his duties effectively, he took early 
retirement in August 2007.  It was also noted that his family 
relationship had also been affected because of his verbal 
aggression with his wife.  His social life and recreational 
activities were very limited because of his anxiety and 
irritability around people.  

At his DRO hearing in November 2008, the Veteran indicated 
that he stopped working a year earlier as a result of his 
PTSD symptoms.  The Veteran related that he had problems with 
his memory and he was taking a lot of time off from work.  
The Veteran indicated that he saw his children occasionally, 
but he preferred to be alone.  The Veteran reported that he 
did not get out of the house much; he stated that he had no 
hobbies or recreational activities.  He also testified that 
he had been experiencing panic attacks and that he had 
difficulty sleeping.  The Veteran indicated that he still had 
occasional nightmares.  

At his personal hearing in May 2009, the Veteran's wife 
reported witnessing him have several panic attacks per week.  
It was noted that the Veteran had not worked since 2006, 
partly because of his PTSD and social isolation.  The Veteran 
indicated that he had been missing a lot of work due to his 
problems being around people.  The Veteran stated that he was 
taking medication for depression.  He also indicated that he 
was happily married.  It was maintained that the denial of 
the claim for an increased rating for the Veteran's PTSD was 
based solely on the GAF score which, he he assrted was not 
reflective of the severity of his PTSD.  The representative 
argued that the Veteran's PTSD has resulted in total 
occupational impairment.  


III.  Legal Analysis-I/R PTSD.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2008); 38 C.F.R. Part 4 (2008).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating. Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2008).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 
(2008).  In addition, a disability rating may require re- 
evaluation in accordance with changes in a Veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2008).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  After careful review of the evidentiary 
record, the Board concludes that the Veteran's PTSD has not 
significantly changed and a uniform evaluation is warranted.  

The Secretary, acting within his authority to "adopt and 
apply a schedule of ratings," chose to create one general 
rating formula for mental disorders.  38 U.S.C. § 1155; see38 
U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general 
formula to be used in rating more than 30 mental disorders, 
there can be no doubt that the Secretary anticipated that any 
list of symptoms justifying a particular rating would in many 
situations be either under- or over-inclusive.  

The Secretary's use of the phrase "such symptoms as," 
followed by a list of examples, provides guidance as to the 
severity of symptoms contemplated for each rating, in 
addition to permitting consideration of other symptoms, 
particular to each Veteran and disorder, and the effect of 
those symptoms on the claimant's social and work situation.  
This construction is not inconsistent with Cohen v. Brown, 10 
Vet. App. 128 (1997).  Thus, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code. 
Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  See38 C.F.R. § 4.126 (2008).  

If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
the diagnostic code, the appropriate, equivalent rating will 
be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

The severity of the Veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2008).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.3 (2008).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

After carefully considering the evidence of record in light 
of the rating criteria provided above, the Board finds the 
Veteran's service-connected PTSD warrants a 70 percent 
disability rating, but no higher, since the inception of this 
appeal.  The pertinent evidence of record shows the Veteran's 
service-connected PTSD is manifested by intrusive thoughts 
and flashbacks relating to his service in Vietnam.  Other 
symptoms include difficulty sleeping due to nightmares, 
chronic anxiety, panic attacks, exaggerated startle response, 
anger outbursts, irritability, and social isolation.  The 
evidence shows the Veteran's PTSD symptoms are of such 
severity and persistence that they cause deficiencies in most 
areas, including his mood, family relations, and work.  
Significantly, throughout the appeal period, the Veteran has 
described his mood as depressed and angry, and his affect has 
been variously described as anxious, blunted and sad.  
Indeed, on VA examination in October 2006, the examiner 
stated that PTSD symptoms were getting worse and included 
intrusive thoughts, isolation from people, loss of interest 
in social life and recreational life, missing time from work, 
nightmares, and persistent insomnia, affecting him badly.  At 
that time he was assigned a GAF score of 50.  The examiner 
indicated that the effects of PTSD have been serious on the 
Veteran's social and occupational functioning, and that he 
has been missing lot of time from work, thus endangering his 
survival on the job.  

Evidence from the September 2007 VA examination further 
supports a 70 percent evaluation, as he was withdrawn and 
depressed at that time and that poor concentration and 
irritability had effected him at work and at home, 
respectively.
In fact, the examiner expressly noted that the Veteran's 
social life and recreational activities were very limited 
because of his anxiety and irritability around people.  
Ultimately, he demonstrated occupational and social 
impairment with deficiencies in most areas.  Thus, the 
schedular criteria for a 70 percent evaluation have been 
approximated.  

In particular, the Veteran's hearing testimony of November 
2008 is compelling and is not generally contradicted by 
clinical findings.  On this record, the Board considers the 
evidence to satisfactorily approximate symptoms of behavior 
which interfere with routine activities; panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); and 
difficulty in adapting to stressful circumstances, especially 
in a worklike setting, that more nearly approximate the 
criteria for a 70 percent initial disability rating.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

In this case, the Veteran's GAF scores have ranged from 50 to 
52, which reflect mostly serious symptoms, including no 
friends or inability to keep a job.  His GAF most recently 
and prominently was shown to be 50, indicating findings 
showing employment problems, an inability to work no more 
than part-time, and requiring an increase in his psychotropic 
medication.  It is noteworthy that the Veteran testified that 
he had to stop working as a result of problems related to his 
PTSD; he had problems with his memory, taking time off from 
work, and he had difficulty with his coworkers.  

However, the Veteran is not shown to have symptoms that are 
of such severity as to result in a total occupational and 
social impairment to warrant the highest possible rating of 
100 percent.  Significantly, while the Veteran has reported 
persistent intrusive recollections, the mental status reports 
on psychological evaluation and examination did not find 
hallucinations or delusions, or give the impression that the 
intrusive recollections were hallucinatory in character or as 
disabling as persistent delusions or hallucinations.  He 
further does not manifest or nearly manifest the behavioral 
elements of 100 percent disability.  There is no documented 
instance of grossly inappropriate behavior.  There is no 
report of any episodes of inability to perform activities of 
daily living.  There is also no clinical evidence of actual 
disorientation to time and place.  Furthermore, there is no 
documentation of loss of memory of the names of close 
relatives, his occupation, or of his own name.  Taking the 
evidence all together, the preponderance of it is against a 
rating higher than 70 percent.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2008).  In essence, total occupational 
and social impairment is not shown.  

In sum, while a 70 percent evaluation is warranted throughout 
the rating period on appeal, the preponderance of the 
evidence is against a rating in excess of that amount.  38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the 
Board finds that the Veteran's PTSD symptoms, to specifically 
include his avoidance of social interaction, difficulty 
adapting to stressful social and work situations, and 
significant difficulty in establishing and maintaining 
effective work and family relationships, more nearly 
approximate the level of disability contemplated by the 70 
percent rating.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.7 (2008).  

Finally, there is no evidence of record showing that PTSD has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned 70 percent 
schedular disability rating (Diagnostic Code 9411), which 
specifically encompasses the Veteran's occupational and 
social impairment, with deficiencies in most areas, his 
difficulty in adapting to stressful circumstances including 
work or a worklike setting, and inability to establish and 
maintain effective relationships, as well as other specific 
psychological symptoms.  

There is also no indication that the Veteran's PTSD has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  He has not had any hospitalization 
during this appeals period for his PTSD.  This evidence that 
has been shown is contemplated on a schedular basis.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b) (1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


IV.  Legal Analysis-TDIU.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).  
Withdrawal may be made by the Veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the Veteran 
personally without the express written consent of the 
Veteran.  38 C.F.R. § 20.204(c) (2008).  

By a rating action in June 2007, the RO denied the Veteran's 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU).  The Veteran perfected an 
appeal of the above rating decision by filing a substantive 
appeal (VA Form 9) in October 2007.  

In a statement, dated in November 2008, the Veteran also 
expressed the desire to withdraw his appeal of entitlement to 
a TDIU.  Thus, there remain no allegations of errors of fact 
or law for appellate consideration with respect to that 
issue.  Therefore, the provisions of the Veterans Claims 
Assistance Act (VCAA) are not applicable.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the claim of entitlement to a total disability rating based 
on individual unemployability (TDIU); as such, that issue is 
dismissed.  


					(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an evaluation of 70 percent for PTSD is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.  

The claim of entitlement to a total rating for compensation 
on the basis of individual unemployability (TDIU) is 
dismissed.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


